Case: 2:20-cv-04119-ALM-EPD Doc #: 46 Filed: 01/22/21 Page: 1 of 1 PAGEID #: 1398




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


JOHN DOE,

              Plaintiff,

                                                     Civil Action 2:20-cv-4119
                                                     Chief Judge Algenon L. Marbley
       v.                                            Magistrate Judge Elizabeth P. Deavers


FRANKLIN COUNTY CHILDREN
SERVICES, et al.,

              Defendants.


                                           ORDER

       This matter is before the Court for consideration of Defendants’ Motion to Cancel

January, 2021 Settlement Conference (Mediation). (ECF No. 45.) For good cause shown, the

Motion is GRANTED. The mediation previously scheduled to occur in January 2021 is hereby

CONTINUED. The mediator shall file a Notice setting mediation to occur in APRIL 2021.

       IT IS SO ORDERED.



Date: January 22, 2021                       /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH A. PRESTON DEAVERS
                                             UNITED STATES MAGISTRATE JUDGE
